Case 1:20-mc-00199-JGK-OTW Document 33-4 Filed 06/10/20 Page 1 of 1

Supreme Court of Florida
Certificate of Good Standing

I JOHN A. TOMASINO, Clerk of the Supreme Court of the State of Florida, do

hereby certify that
VICTORIA R. MORRIS

was admitted as an attorney and counselor entitled to practice law in all the

Courts of the State of Florida on October 5, 2016, is presently in good

standing, and that the private and professional character of the attorney

appear to be good.

WITNESS my hand and the Seal of the

Supreme Court of Florida at Tallahassee,

 

 

 
